       Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                                       05/09/2019

DANIEL KLEEBERG, et al.,

                                                Plaintiffs,                        16-CV-9517 (LAK) (KHP)

                             -against-                                              OPINION AND ORDER

LESTER EBER, et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays and Defendant Lester Eber are

beneficiaries to the testamentary trust created upon the death of Allen Eber (the “Trust”). 1

(Doc. No. 135, 3.) The Trust held/holds certain assets, including all of the voting stock in the

Eber Family’s wine and liquor distribution business, Defendant Eber Bros. & Co., Inc. (“EB&C”).

EB&C’s direct and indirect subsidiaries are/were Eber Bros. Wine and Liquor Corporation

(“EBWLC”), Eber Bros. Wine & Liquor Metro, Inc. (“Eber Metro”), and Eber-Connecticut, LLC

(“Eber-CT”) (collectively, the “Eber Entities”). Lester Eber, Intervenor Defendant Canandaigua

National Corporation d/b/a Canandaigua National Bank & Trust (“CNB”), and Elliot Gumaer

(who died during the pendency of this action), were trustees of the Trust. Lester Eber also

served as an officer of all of the Eber Entities.



1
 Allen Eber’s three children, Sally Kleeberg, Mildred Boslov, and Lester Eber, were the original beneficiaries of the
Trust. (Doc. No. 88-1; see also Doc. No. 135, 3.) Upon Sally Kleeberg’s death, her children, Lisa and Daniel, became
beneficiaries of the Trust. (Id.) Likewise, upon Mildred Boslov’s death, her daughter, Audrey, became a Trust
beneficiary. (Id.)
      Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 2 of 7



       Plaintiffs claim that Lester Eber, together with other Defendants, engaged in self-dealing

in breach of his fiduciary duties to them, and deprived them of their inheritance by

orchestrating the transfer of Eber-CT out of the Trust to a company that he created and

privately holds, Defendant Alexbay, LLC.

       In the summer of 2017, CNB petitioned the Surrogate’s Court for Monroe County for an

order terminating the Trust and distributing its assets to the beneficiaries proportionally to

their respective interests in the Trust. Notice of the Petition was served on all co-trustees and

beneficiaries, including Plaintiffs and Defendant Lester Eber. The Surrogate’s Court granted

CNB’s Petition. In its Order, the Court noted that Lester Eber did not object to any aspect of the

Petition. Lester Eber also did not appeal the Order. CNB subsequently made some minor

adjustments to the final accounting of the Trust assets based on discussions with Lester Eber’s

attorneys and distributed some of those assets in October of 2017.

       CNB, which was named as a Defendant in this action initially, reached a settlement with

Plaintiffs and was dismissed with prejudice. Defendants received information about the terms

of the settlement and signed the Stipulation of Partial Dismissal as against CNB. (Doc. No. 117.)

In December of 2018, Lester Eber attempted to transfer the remaining shares of EB&C stock to

himself from CNB. CNB was then forced to intervene and rejoin this action due to the

conflicting instructions it received about the distribution of EB&C stock from Plaintiffs and

Lester Eber. Plaintiffs also seek to amend their Second Amended Complaint to add claims

concerning, inter alia, Lester’s attempt to block the distribution of EB&C stock. (Doc. No. 164.)

       On April 4, 2019, Defendants noticed a deposition pursuant to Federal Rule of Civil

Procedure 30(b)(6) (the “Deposition”) that seeks information regarding the Trust and its


                                                 2
       Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 3 of 7



termination.2 The Deposition Notice seeks information about: (1) CNB’s role in holding, voting,

and transferring or otherwise handling any capital stock of EB&C; (2) all matters relating to the

Surrogate’s Court case and all matters relating to the transfer restrictions set forth in Article XII

of the EB&C By-laws; (3) Administration of the EBWLC Pension Plan; (4) the terms of the CNB

settlement agreement with Plaintiffs; and (5) the manner in which CNB verified that Lisa Stein

and Daniel Kleeberg are successors in interest to Sally Kleeberg’s rights as a Trust beneficiary

and shareholder of EB&C. Notably, Rick Hawkes, a former Trust officer from CNB, was already

deposed in this matter for more than seven hours about CNB’s administration and dissolution

of the Trust, and Lester Eber had full notice of the Surrogate’s Court proceeding and attended

that proceeding with counsel. Additionally, Defendants were provided the terms of Plaintiffs’

settlement with CNB.

        CNB seeks a protective order precluding the Noticed Deposition pursuant to Federal

Rule of Civil Procedure 26(b)(2)(C). It argues that the Notice seeks information that is not

relevant to claims or defenses and/or is not proportional to the needs of the case given that

Defendants already received information relating to most of the Notice topics and had a full

opportunity to depose the person from CNB most knowledgeable about the Trust and its

dissolution – Mr. Hawkes. Plaintiffs also object to the Noticed Deposition for similar reasons.

The Court held a telephonic conference regarding the Motion on May 8, 2019, during which
2
 Rule 30(b)(6) permits a notice of deposition to be directed to an organization. Fed. R. Civ. P. 30(b)(6). The party
seeking the deposition “must describe with reasonable particularity the matters for examination.” Id. (emphasis
added). The named organization then must designate one or more persons to testify on its behalf concerning the
topics set forth in the deposition notice. See id. “The persons designated must testify about information known or
reasonably available to the organization.” Id. (emphasis added). Once a designated witness testifies on behalf of
the company, the testimony is binding on the company. See Reilly v. Natwest Markets Grp. Inc., 181 F.3d 253, 268
(2d Cir. 1999), superseded by statute on other grounds as recognized by Hernandez v. Jrpac Inc., No. 14 Civ. 4176
(PAE), 2016 WL 3248493, at *35 (S.D.N.Y. June 9, 2016); Kyoei Fire & Marine Ins. Co., Ltd. v. M/V Maritime Antalya,
248 F.R.D. 126, 152 (S.D.N.Y. 2007).


                                                         3
      Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 4 of 7



the parties supplemented the arguments in their letter briefs. (Doc. Nos. 208, 209, and 213.)

After hearing from the parties, the Court granted CNB’s motion. The following sets forth the

Court’s reasoning.

                                           DISCUSSION

       In evaluating any discovery dispute, the court must determine whether the information

sought is relevant and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). When

assessing proportionality, the court considers “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” Id. The party

moving to compel bears the initial burden of demonstrating relevance and proportionality. See

Johnson v. J. Walter Thompson U.S.A., LLC, No. 16 Civ. 1805 (JPO)(JCF), 2017 WL 3055098, at

*2–3 (S.D.N.Y. July 18, 2017).

       Once relevance of the information sought or an adequate factual basis for the collateral

issue discovery has been shown, the burden falls on the responding party to justify curtailing

discovery. See Rosas v. Alice’s Tea Cup, LLC, 127 F. Supp. 3d 4, 8 (S.D.N.Y. 2015); Fireman’s Fund

Ins. Co. v. Great Am. Ins. Co. of New York, 284 F.R.D. 132, 135 (S.D.N.Y. 2012). “In order to

justify withholding relevant information, the party resisting discovery must show good cause,

the standard for issuance of a protective order under Rule 26(c).” Johnson, 2017 WL 3055098,

at *3 (internal quotation marks and citation omitted); cf. State Farm Mut. Auto. Ins. Co. v. New




                                                 4
      Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 5 of 7



Horizont, Inc., 254 F.R.D. 227, 233 n.4 (E.D. Pa. 2008) (treating motion to compel and motion for

protective order as “mirror-image[s]”).

       Under Rule 26(b)(2)(C):

               [T]he court must limit the frequency or extent of discovery when:
               (i) the discovery sought is unreasonably cumulative or duplicative,
               or can be obtained from some other source that is more
               convenient, less burdensome, or less expensive; (ii) the party
               seeking discovery has had ample opportunity to obtain the
               information by discovery in the action; or (iii) the burden or
               expense of the proposed discovery outweighs its likely benefit,
               considering the needs of the case, the amount in controversy, the
               parties’ resources, the importance of the issues at stake in the
               action, and the importance of the discovery in resolving the issues.

In re Weatherford Int’l Sec. Litig., No. 11 Civ. 1646 (LAK)(JCF), 2013 WL 2355451, at *4 (S.D.N.Y.

May 28, 2013) (internal quotation marks and citation omitted). In other words, “the court

ultimately weighs the interests of both sides in fashioning an order.” See Duling v. Gristede’s

Operating Corp., 266 F.R.D. 66, 71 (S.D.N.Y. 2010) (citation omitted).

       In this case, the protective order is warranted for several reasons. To start, Defendants

had ample opportunity to obtain the information by discovery already conducted in this action

through the deposition it took of CNB’s witness, Rick Hawkes. Indeed, Hawkes already provided

at least some information concerning Topics 1 (CNB’s role in holding, voting and transferring or

otherwise handling any capital stock of EB&C), 2 (all matters relating to the Surrogate’s Court

case, all matters relating to the transfer restrictions set forth in Article XII of the EB&C By-laws),

and 5 (the manner in which CNB verified that Lisa Stein and Daniel Kleeberg are successors in

interest to Sally Kleeberg’s rights as a Trust beneficiary and shareholder of EB&C) in the

Deposition Notice. In this regard, the Deposition Notice seeks information that is duplicative

and therefore necessarily not proportional to the needs of this case.

                                                  5
      Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 6 of 7



       On the call with the Court, Defendants claimed that they need information about what

CNB did after Lester Eber asserted that CNB could not distribute shares of EB&C stock in the

manner ordered by the Surrogate’s Court. Specifically, Defendants argued that CNB might have

information about the EB&C By-laws that is pertinent to Lester Eber’s request that CNB transfer

all EB&C shares to him rather than distributing a portion to Plaintiffs. However, Defendants are

in possession of information regarding EB&C’s corporate structure and By-laws. Indeed, Lester

Eber, as an officer and president of the Eber Entities, is in the best position to explain the basis

of his directions to and request of CNB. CNB has already provided all of the information it has

regarding its understanding of the appropriate distribution of Trust assets and presented that

information to the Surrogate’s Court and provided witnesses to testify about this topic.

       Defendants also have received information about Topic 4 (the terms of the CNB

settlement agreement with Plaintiffs). Therefore, deposition testimony on this topic is also

duplicative and not proportional to the needs of the case.

       Finally, Defendants have not explained why Topic 3 (Administration of the EBWLC

Pension Plan) is relevant to this action, which involves alleged self-dealing by Trust fiduciaries.

There is no claim against CNB or any other party to this suit for breach of fiduciary duty in

connection with the Pension Plan. Thus, deposition testimony on this topic is outside the

scope of discovery permitted under Rule 26(b)(1).

                                           CONCLUSION

       For all the above reasons, CNB’s Motion for a Protective Order is granted. This resolves

the issues raised in Docket Nos. 208, 209, and 213.




                                                  6
    Case 1:16-cv-09517-LAK-KHP Document 215 Filed 05/09/19 Page 7 of 7



SO ORDERED.

DATED:   May 9, 2019
         New York, New York

                                             _____________________________
                                             Katharine H. Parker
                                             U.S. Magistrate Judge




                                    7
